Citation Nr: 1410328	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  96-23 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for residuals of a neck injury for the period prior to September 23, 2002. 

2. Entitlement to an initial staged (separate) disability rating in excess of 30 percent for orthopedic residuals of a neck injury from September 23, 2002. 

3. Entitlement to an initial staged (separate) disability rating in excess of 20 percent for neurologic residuals of a neck injury from September 23, 2002.


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran had active service from June 1983 until June 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a March 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

Service connection was granted for residuals of a neck injury in a February 1996 Board decision.  The March 1996 rating decision on appeal implemented the Board decision and assigned a 10 percent initial evaluation effective from April 17, 1990.  The Veteran filed a notice of disagreement, which in pertinent part, disagreed with the initial rating assigned.

The Veteran's claims were most recently before the Board in May 2012 for the seventh time.  The matter of entitlement to a higher initial rating for service-connected residuals of a neck injury was previously adjudicated by the Board on six occasions (December 1997, February 2000, June 2002, November 2003, January 2006, and August 2009).  The Veteran appealed the Board's decision to the Court four times (July 1999, May 2003, March 2008, May 2013).  The history of the Veteran's claims was detailed in the most recent August 2009 Board remand, and will not be repeated here.  The Board finds, as discussed in further detail below, that the RO has complied with the Board's August 2009 remand. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Once again, the Board remands the appeal for further development.  The Board's most recent decision was remanded by the Court in May 2013 in accordance with a Joint Motion for Remand.  In the Board's May 2012 decision, the Board determined that a separate rating was warranted for neurological manifestations of the Veteran's service-connected neck disability under 38 C.F.R. § 4.71a, Diagnostic Code 8510 prior to September 23, 2002.  The Board found that the Veteran's neurological disability was mild and assigned a 20 percent rating.  The Joint Motion stated that the Board's decision did not provide adequate reasons and bases for the determination that the disability was mild.  Additionally, the Joint Motion found that the Board did not adequately discuss the applicability of Diagnostic Codes 8511, 8512, 8513, and 8514, which each apply to a different upper extremity radicular group or nerve.  Finally, the Joint Motion indicated that the Board's determination that the Veteran's disability did not warrant a separate rating under Diagnostic Code 5293 for intervertebral disc syndrome because there was no evidence that the Veteran's cervical spine disability caused sciatic neuropathy was in error because Diagnostic Code 5293 only required symptoms "compatible with" sciatic neuropathy.  

In light of the above, the Board determines that a remand is necessary so an opinion as to the severity of the Veteran's cervical spine and associated neurological disabilities may be obtained.

Accordingly, the case is REMANDED for the following action:

1. Provide the claims file to a qualified neurological examiner and ask that he or she respond to the following:

The examiner must identify the specific orthopedic and neurologic manifestations of the Veteran's residuals of a neck injury.  For the entire appeal period (since April 17, 1990), the examiner should provide an opinion as to whether the cervical spine disability causes incomplete paralysis of a nerve or nerves and, if so, whether the impairment is mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis.  The specific nerve(s) and/or radicular groups affected must be identified.  

The examiner should particularly note the symptoms documented prior to September 23, 2002.  For the period prior to September 23, 2002, the examiner should, to the extent possible, determine what symptoms exhibited by the Veteran were due to loss of range of motion and what symptoms were due to intervertebral disc syndrome.  

For the period prior to September 23, 2002, the examiner must comment as to whether the Veteran's cervical spine disability was productive of diagnosable sciatic neuropathy or symptoms that were consistent with that disability.

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptoms of his disorders (i.e., pain, swelling, lost motion, etc.) even when his records are negative for symptoms.

If opinions cannot be formed without another clinical examination, such examination should be scheduled.

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination, should be directly addressed and discussed in the examination report.  

A complete rationale for any opinion offered should be provided. 

2. After completing the above development, and any other development deemed necessary, readjudicate the initial rating issues on appeal.  In doing so, the RO should contemplate whether referral for an extra-schedular rating is warranted for any time during the appeal period.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


